COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:         James P. Arthur, Mary Arthur, Legonite, Inc., Paradise
                             Living, Inc., and Arthur Holdings, L.P. v. John M. Raborn
Appellate case number:       01-21-00072-CV
Trial court case number:     2020-13849
Trial court:                 11th District Court of Harris County
Date motion filed:           August 24, 2021
Party filing motion:         Appellants
       On May 4, 2021, appellants, James P. Arthur, Mary Arthur, Legonite, Inc., Paradise
Living, Inc., and Arthur Holdings, L.P., were notified by the Clerk of this Court that their
appeal was subject to dismissal if they failed to submit written evidence to the Court that
they had paid or made arrangements to pay the fee for the preparation of the clerk’s record.
See TEX. R. APP. P. 37.3(b), 42.3(b), 43.2(f). Appellants did not respond to the Court’s
May 4, 2021 notice, and on August 19, 2021, we issued an opinion dismissing the appeal
for want of prosecution.
       On August 24, 2021, appellants filed a motion for rehearing, stating that appellants
paid the fee for the preparation of the clerk’s record on June 2, 2021.1 However, appellants
further state that they “did not notify the Court or submit written evidence of the payment,”
believing that such information “would be communicated to the Court by the District
Clerk’s Office.” Appellants’ motion requests that we “reinstate the case” and allow the
appeal to “be resolved on its merits.” See TEX. R. APP. P. 49.1.
       Appellants’ motion also notes that they conferred with appellee, John M. Raborn,
regarding the relief requested in the motion, and that appellee is opposed to appellants’
motion. See TEX. R. APP. P. 49.12 (certificate of conference not required on motion for
rehearing). On September 9, 2021, we requested appellee respond to appellants’ motion
for rehearing. See TEX. R. APP. P. 49.2 (“A motion [for rehearing] will not be granted

1
       The clerk’s record was subsequently filed with this Court on August 19, 2021.
unless a response has been filed or requested by the court.”). Appellee filed a response in
opposition to appellants’ motion for rehearing on September 20, 2021.
       Appellants’ motion for rehearing is granted.
        We withdraw our opinion and judgment, issued on August 19, 2021, and reinstate
this case on the Court’s active docket. Appellants’ brief is due to be filed within 30 days
of the date of this order.

Judge’s signature: _/s/ April Farris______________________________________
                   Acting for the Court

Panel consists of: Justices Kelly, Hightower, and Farris

Date: ___September 28, 2021___